                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 MELVIN R. MANNING,                                         Civil Action No. 17-3450 (MCA)

                  Plaintiff,

          v.                                                            OPINION

 HUSDON COUNTY, et al.,

                  Defendants.



    I.         INTRODUCTION

          This matter has been opened to the Court by Defendant County of Hudson’s motion to

dismiss (ECF No. 28) Plaintiffs Complaint. The Complaint alleges violations of Plaintiffs civil

rights arising from his pretrial incarceration for three years on criminal charges and his

subsequent civil commitment following a judicial finding that he was not competent to stand

trial. (See ECF No. 1.) Because the allegations in the Complaint fail to state a claim for relief

under Fed. R. Civ. P. 1 2(b)(6) and 28 U.S.C.   §   191 5(e)(2)(B). the Court will grant the motion to

dismiss. The Court will provide Plaintiff with an opportunity to submit an Amended Complaint

that cures the deficiencies in the Complaint as described in this Opinion. If Plaintiff files an

Amended Complaint, Defendant shall move or otherwise respond to the Amended Complaint as

required by Fed. R. Civ. P. 12.

    II.        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          The Court relies on Plaintiff’s Complaint, the attached exhibits, and those exhibits

attached to Defendant’s motion to dismiss that are matters of public record and/or referenced in

the Complaint. On March 1,2010, Maiming was indicted on criminal charges involving sexual

offenses against children. (See ECF No. 28-2, Ex. A to Motion to Dismiss.) It appears that

                                                    1
Plaintiff was arrested in New York City On April 21, 2010, and was extradited to Hudson

County, New Jersey based on the outstanding arrest warrant. (ECF No. 1, Compl. at 13-14.)

Based on the allegations in the Complaint, Plaintiff remained incarcerated as a pretrial detainee

for approximately three years, awaiting trial. (See id. at 10.) On March 20, 2013, the Honorable

Rudolph N. Hawkins, Jr. of the Superior Court of New Jersey, Law Division, Hudson County,

dismissed the criminal charges against Plaintiff, finding him mentally incompetent to stand trial,

and entered a Civil Commitment Order, which was continued until May 13, 2013. (Id. at 17-20.)

In the Complaint, Plaintiff appears to allege that he remained involuntarily committed at Ann

Klein Forensic Center for nine additional months following the dismissal of the criminal charges.

(Id. at 3, 10.)

        Plaintiff appears to allege that his arrest, pretrial incarceration, and his subsequent civil

commitment violated his civil rights, but provides few relevant facts about the nature of his

claims. Plaintiff proclaims his innocence of the crimes for which he was arrested and indicted,

and states that he was “accused with no meaditaion [sic]” or “arbitration” and was “not presentat

[sic] grand jury proceding [sic]. (Id. at 2.) He further states that he was held as a pretrial

detainee for three years and brought before multiple judges prior to the dismissal of the charges

against him, and was subsequently civilly committed for an additional nine months. (Id.)

        Plaintiff has also attached to his Complaint his 2013 medical records from Moorestown

Medical Center and appear to assert that he was injured or otherwise suffered serious medical

problems during the time he was incarcerated and/or civilly committed. (Id. at 2,21-33.)

        Finally, the Complaint alludes vaguely to a 2014 law suit that Plaintiff filed state court.

(Id. at 35.) That lawsuit was apparently dismissed with prejudice on November 21, 2014




                                                   2
because Plaintiff failed to file a notice of tort claim within one year. (ECF No. 28-2, Ex. D to

Defendant’s Motion to Dismiss).

       Plaintiff has sued Hudson County’ in the instant action and seeks damages for his

injuries.2 He filed the instant action in the District Court for the District of Columbia on or about

April 24, 2017. The matter was subsequently transferred to the District of New Jersey, and

assigned to the undersigned. The Court granted Plaintiff’s application to proceed informa

pauperis and directed service of the Complaint. The instant motion to dismiss followed.3


  Michael D. Witt (Counsel of Record) is handwritten on the Complaint in the caption section. It
is not clear whether Plaintiff intends to list Mr. Witt as a Defendant or is merely identifying him
as counsel of record. To be personally liable under § 1983, “[aj defendant in a civil rights action
must have personal involvement in the alleged wrongs; liability cannot be predicated solely on
the operation of respondeat superior.” Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.
1988); see also C.H. cx ret Z.H. v Oliva, 226 F.3d 198, 201 (3d Cir. 2000) (“It is, of course,
well established that a defendant in a civil rights case cannot be held responsible for a
constitutional violation which he or she neither participated in nor approved.”). Although the
Court does not construe the Complaint to name Mr. Witt as a defendant, the § 1983 claims
against him would be subject to dismissal under 28 U.S.C. § 1915(e)(2)(B) because there are no
facts to suggest that Mr. Witt is personally involved in the alleged wrongs.
2
  Plaintiff also mentions “grant{ing the write fsicJ of Habeas Corpus” in his Complaint. (ECF
No. 1, Compl. at 34.) To receive habeas corpus relief, Plaintiff must meet the so-called “custody
requirement.” Custody in the habeas context is not limited to physical custody alone but also
applies where individual is subject both to significant restraints on liberty which were not shared
by the public generally. along with some type of continuing governmental supervision. 28
U.S.C.A. § 2254; Obado i New Jersey. 328 F.3d 716 (3d Cir. 2003). Based on the allegations in
the Complaint, Petitioner was incarcerated from 2010-2013 and civilly committed for nine
months in 2013. It appears that Petitioner is not in physical custody, i.e., is no longer civilly
committed, and he has not provided facts suggesting that he has significant restraints on his
liberty and continuing governmental supervision related to either his pretrial detention or his
civil commitment. As such, it appears he does not meet the requirements for habeas relief If
Petitioner can provide facts showing that he meets the custody requirement, he may file a new
habeas action in a new case.
  Prior to the instant motion, Defendant sought entry of default on December 7,2017 (ECE No.
 12). which was entered by the Clerk’s Office (ECF No. 15); Defendant moved to vacate the
default for insufficient service, which was granted in relevant part by the Court on July 27, 2018.
(See ECF Nos. 22-23.) The Court permitted Plaintiff to reserve Defendant, which was
accomplished on August 14, 2018. (ECF No. 26.) Defendants received a Clerk’s extension of
the time to answer, and timely filed its motion to dismiss on September 18, 2018. (ECF Nos. 27-
28.) Plaintiff filed a response that appears to misconstrne the Court’s prior Orders and argues that
                                                  3
   Ill.      STANDARDS OF REVIEW

          Defendant’s motion seeks dismissal of the Complaint under Fed. R. Civ. P. 12(b)(1) for

lack of subject matterjurisdiction and under Fed. R. Civ. P. 12 (b)(6) for failure to state a claim

for relief The Court addresses both standards of review, as well as the standard for sua sponte

dismissal under 28 U.S.C.    §   1915(e)(2)(B).

          A motion to dismiss under Fed. R. Civ. P. 12(b)(1) must be granted if the court lacks

subject-matter jurisdiction over a claim. In re Schering Plough Corp. Intron/Temodar Consumer

Class Action, 678 F.3d 235, 243 (3d Cir. 2012). On a motion under Rule 12(b)(1), it is the

plaintiff who bears the burden of establishing subject-matter jurisdiction. Gould Elec., Inc. v.

United States, 220 F.3d 169, 178 (3d Cir. 2000). A district court may treat a party’s motion to

dismiss for Lack of subject-matter jurisdiction under Rule 12(b)(1) as either a facial or factual

challenge to the court’s jurisdiction. Gould Elecs., 220 F.3d at 176. “In reviewing a facial attack,

the court must only consider the allegations of the complaint and documents referenced therein

and attached thereto, in the light most favorable to the plaintiff” Id. (citing FBGC v. White. 998

F.2d 1192, 1196 (3d Cir. 1993)). By contrast, “[ijn reviewing a factual attack, the court may

consider evidence outside the pleadings.” Id. (citing Gotha v. United States, 115 F.3d 176, 178—

79 (3d Cir. 1997)); see United States cx reL Atkinson v Pa. Shipbuilding Co., 473 F.3d 506, 514

(3d Cir. 2007). A district court has “substantial authority” to “weigh the evidence and satisfy

itself as to the existence of its power to hear the case.” Mortensen v. First Fed. Say. & Loan

Ass’n, 549 F.2d 884, 891 (3d Cir. 1977). “[N]o presumptive truthfulness attaches to plaintiffs




the motion to dismiss is improperly filed under Fed. R. Civ. P. 12(a); however, Rule 12 plainly
permits Defendant to file a motion to dismiss the Complaint for lack of jurisdiction under
subsection (b)(1) and for failure to state a claim for relief under subsection (b)(6). As such,
Plaintiff is mistaken.
                                                   4
allegations, and the existence of disputed material facts will not preclude the trial court from

evaluating for itself the merits ofjurisdictional claims.” Id.

         Under Federal Rule of Civil Procedure 1 2(b)(6), a court may dismiss an action for failure

to state a claim upon which relief can be granted. When evaluating a motion to dismiss, “courts

accept all factual allegations as true, construe the complaint in the light most favorable to the

plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

may be entitled to relief.” Fowler v. UPMCShadyside, 578 F.3d 203, 210 (3d Cir. 2009)

(quoting Philftps v. Cry. ofAllegheny. 515 F.3d 224, 233 (3d Cir. 2008)      ).   A complaint survives

a motion to dismiss if it contains sufficient factual matter, accepted as true, to “state a claim to

relief that is plausible on its face.” Bell Atlantic Corp.    Twombly, 550 U.S. 544, 570 (2007). It

is not for courts to decide at this point whether the non-moving party will succeed on the merits,

but “whether they should be afforded an opportunity to offer evidence in support of their

claims.” In re Rockefeller Or. Props., Inc. Sec. Litig., 311 F.3d 198, 215 (3d Cir. 2002). While

“detailed factual allegations” are not necessary, a “plaintiffs obligation to provide the grounds of

his entitle[mentj to relief requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twonthly, 550 U.S. at 555 (internal quotations

omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678—79 (2009).

         “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C.   §   191 5(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per

curiam); see also Courteau v. United States, 287 F. App’x 159, 162 (3d Cir. 2008) (discussing 28

U.S.C.   §   191 5A(b)). Courts are required to liberally construe pleadings drafted by pro se

parties. Tucker    i   Hewlett Packard, Inc., No. 14-4699 (RBKJKMW), 2015 WL 6560645, at *2



                                                     S
(D.N.J, Oct. 29, 2015) (citing f-James   ic   Kerner, 404 U.S. 519, 520 (1972)). Such pleadings are

“held to less strict standards than formal pleadings drafted by lawyers.” Id. Nevertheless, pro se

litigants must still allege facts, which if taken as true, will suggest the required elements of any

claim that is asserted. Id. (citing Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.

2013)). To do so, [a plaintiff] must plead enough facts, accepted as true, to plausibly suggest

entitlement to relief.” Gibney v. Fitzgibbon, 547 F. App’x 111, 113 (3d Cir. 2013) (citing

Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012)). Furthermore, “[ljiberal construction does

not, however, require the Court to credit a pro se plaintiffs ‘bald assertions’ or legal

conclusions.’ Id. (citing Morse v. Lower Merion Sc/i. Dist.. 132 F.3d 902, 906 (3d Cir. 1997)).

That is, “[ejven apro se complaint may be dismissed for failure to state a claim if the allegations

set forth by the plaintiff cannot be construed as supplying facts to support a claim entitling the

plaintiff to relief Id. (citing Milho use v. Carlson, 652 F.2d 371, 373 (3d Cir. 1981)).

    IV.      ANALYSIS

          Defendant County of Hudson has moved to dismiss the Complaint on two grounds.4

First, they argue that the Court lacks subject matter jurisdiction to hear Plaintiffs claims based



  Because Plaintiff was previously adjudicated mentally incompetent and because Defendant has
filed a motion to dismiss the Complaint, the Court alsQ briefly addresses Rule. 17. A District
courts must undertake a duty of inquiry as to whether there may be a viable basis to invoke Rule
17. Powell v. Symons, 680 F.3d 301, 307 (3d Cir. 2012). “That duty of inquiry involves a
determination of whether there is verifiable evidence of incompetence. In the context of
unrepresented litigants proceeding in forma pauperis, this inquiry would usually occur after the
preliminary merits screening under 28 U.S.C. § 1915A or 28 U.S.C. § 1915(e)(2).” Id. As such,
“a court is not required to conduct a sua spontc determination whether an unrepresenled litigant
is incompetent unless there is some verifiable evidence of incompetence. However, once the
duty of inquiry is satisfied, a court may not weigh the merits of claims beyond the § 1915A or §
I 915(e)(2) screening if applicable.” Id. at 307 (3d Cir. 2012). Here, it appears that Plaintiff was
released from civil commitment in 2013 nine months after the charges against him were
                                               —




dropped. His Complaint was filed in 2017, four years after he was adjudicated incompetent and
three years after his apparent release from civil commitment. Although Plaintiffs Complaint is
sparse and confhsing, there is insufficient evidence to suggest that Plaintiff is currently
                                                      6
on the Rooker-Felthnan doctrine. Second, they argue that the Complaint must be dismissed with

prejudice for failure to state a claim for relief The Court addresses these arguments below.

        a. The Claims in the Complaint are               Barred by the Rooker-Feidman Doctrine

        Defendant first argues that Rooker-Feidman bars Plaintiffs challenge to his civil

commitment and his state court civil lawsuit. Courts must consider Rooker-Feidman as a

threshold matter because, when it applies, it strips federal courts of subject matter jurisdiction.

See Williams   ‘.   BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014).

        The Rooker-Feldman doctrine is a narrow one confined to cases in which a plaintiff

complains of injuries caused by a state-court judgment. Under the Rooker-Feldman doctrine, a

losing state-court party is “barred from seeking what in substance would be appellate review of

the state judgment in a United States district court, based on [a] claim that the state judgment

itself violates the loser’s federal rights.”   Johnson v   De Grandy, 512 U.S. 997. 1005—06 (1994).

        “[T]here are four requirements that must be met for the Rooker-Feldman doctrine to

apply: (1) the federal plaintiff lost in state court; (2) the plaintiff complains of injuries caused by

the state-court judgments; (3) those judgments were rendered before the federal suit was filed;

and (4) the plaintiff is inviting the district court to review and reject the state judgments”; the

second and fourth factors are “the key to determining whether a federal suit presents an

independent, non-barred claim.” Great W. Mining & Mineral Co.           i’.   Fox Rothschild LLP, 615

F.3d 159, 166 (3d Cir. 2010) (internal citations, quotations, and alterations omitted). The Third

Circuit has emphasized the narrowness of the doctrine, distinguishing between injuries caused by




incompetent and/or was incompetent when he filed the instant Complaint in 2017. To the extent
Plaintiff is still civilly committed or remains incompetent, he may clarify these facts in his
Amended Complaint or by writing to the Court.


                                                     7
the slate-court judgment and those brought about by the defendants’ actions. See /d at 167—68.

In so doing, the Third Circuit has “recognized that caution is now appropriate in relying on [its

prior] formulation of the Rooker—Feidman doctrine, which focused on whether the state and

federal suits were ‘inextricably intertwined.” Id. at 169 (internal quotations, citations omitted).

Rooker-Feidman does not present a jurisdictional bar to federal review when the plaintiff asserts

not “merely” that the “state-court decisions were incorrect,” Id. at 172, but that “people involved

in the decision violated some independent right,” Id; see also Geness v. Cox, 902 F.3d 344, 361

(3d Cir. 2018) (finding that mentally ill pretrial detainee’s federal claims arising from his

protracted detention on criminal charges were not barred by the Rooker-Feldman doctrine where

such claims were not presented to or ruled upon by the state courts).

        With respect to Plaintiff’s civil commitment, Defendant asserts that Plaintiff “lost” in the

state court civil commitment proceeding, and that the injuries he asserts flow directly from the

Civil Commitment Order. With respect to Plaintiffs court due process claims, Defendant

likewise argues that Plaintiff is a state-court loser, as his state law tort claims were dismissed

with prejudice for failure to file a notice of tort claim.

        Although Plaintiff appears to assert that his civil rights were violated in connection with

his involuntary civil commitment in 2013, Plaintiff does not appear to be seeking appellate

review of his Commitment Order or asking this Court to review and reject the Civil Commitment

Order. Although the precise nature of his claims is unclear, Plaintiff appears to assert that his

federal civil rights under   §   1983 were independently violated in connection with his civil

commitment. As such, the Rooker-Feidman doctrine appears inapplicable.

        Nor does the Rooker-Feidman doctrine require dismissal of Plaintiffs       §   1983 claims

based on state court’s dismissal of state law tort claims for failure to file the required notice of



                                                     8
tort claim under N.J.S.A. 59:8-8. New Jersey has long recognized that              §   1983 actions cannot be

barred by the Tort Claims Act notice provision of N.J.S.A.          §   59:8—8. See Harris v. Latamore,

2008 WL 2937185, at *1..2 (D.N.J. Jul. 29, 2008) (“N.J. S.A.            §   59:8—8 does not apply to       §   1983

actions)(citing Fuchilla v. Layman, 109 N.J. 319, 537 A.2d 652, 657—58 (1988) (refusing to

apply Tort Claims Act notice in       §   1983 case). In filing the instant action, Plaintiff indicated on

the Civil Cover Sheet that the basis for jurisdiction is federal question, and that he is bringing

civil rights claims. (ECF No. 1-1.) As such, the Court construes Plaintiff to raise federal civil

rights claims under 42 U.S.C.     §   1983. Further, the Complaint does not appear to assert any state

law tort claims or ask this Court to review and reject the state court’s dismissal of his state law

tort claims for the failure to file a notice of tort.

        For these reasons, the Court find that the Rooker-Feidman doctrine presents no bar to

Plaintiffs current Complaint asserting violations of his civil rights under 42 U.S.C.               §   1983 in

connection with his arrest, pretrial incarceration, and civil commitment. The motion to dismiss

for lack ofjurisdiction is denied.

        b. The Complaint Fails to State a Claim under Fed. R. Civ. P. 12(b)(6) and                        §
           19t5(e)(2)(B)
        Having addressed its subject matter jurisdiction, the Court next addresses the motion to

dismiss under Fed. R. Civ. P. l2(b)(6) for failure to state a claim for relief Having reviewed

Defendant’s arguments and conducted a screening pursuant to 28 U.S.C.                  §   191 5(e)(2)(B), the

Court finds that Plaintiff fails to state a claim for relief because his allegations are vague and

conclusory and contain too little factual matter for the Court to determine whether his civil rights




                                                        9
were violated by Defendant.5 As such, the Court will dismiss the Complaint without prejudice

on that basis, and provide Plaintiff with leave to amend.

       It is clear from the Complaint that Plaintiff asserts that his arrest, detention on criminal

charges, and his subsequent civil commitment violated his civil rights. He has not, however,

provided sufficient facts from which the Court could determine whether he states           §   1983 claims

for false arrest, false imprisonment, malicious prosecution, and/or due process violations.

       In light of Plaintiffs pro se status, the Court reviews the elements of these claims. The

elements of a false-arrest claim are (a) that an arrest occurred; and (b) that the arrest was made

without probable cause. See Brown v. Makojka, 644 F. App’x. 139, 143 (3d Cir. 2016) (citing

Groman v. Twp. ofManalapan. 47 F.3d 628, 634 (3d Cir. 1995)). Notably, “[tjhe proper inquiry

in a section 1 983 claim based on false arrest   ...   is not whether the person arrested in fact

committed the offense hut whether the arresting officers had probable cause to believe the person

arrested had committed the offense.” Grornan, 47 F.3d at 634 (quoting Dowling v. City of

Philadelphia, 855 F2d 136. 141 (3d Cir. 1988)); see also Nanton v. Mecka, No. 11-6132,2013

WL 1844756, at *6 (D.N.J. Apr. 30, 2013) (“The validity of an arrest does not depend on the

ultimate finding of guilt or innocence following an arrest.”). In addition, “where the police lack

probable cause to make an arrest, the arrestee has a claim under        §   1983 for false imprisonment

based on a detention pursuant to that arrest.” O’Connor v. City ofPhiladelphia, 233 F. App’x

161, 164 (3d Cir. 2007) (citations omitted). For a Section 1983 malicious prosecution claim, a




  Having granted the motion to dismiss for failure to state a claim for relief, the Court need not
address Defendant’s remaining arguments for relief under Rule 12(b)(6). The Court notes,
however, that Defendant has provided no decision on point for the argument that Heck v.
Humphrey. 512 U.S. 477 (1994). which bars § 1983 claims that necessarily imply the invalidity
of a criminal conviction, would apply to civil commitment where the criminal charges against
the plaintiff were dismissed.
                                                       10
plaintiff must establish that (1) defendants initiated a criminal proceeding; (2) the criminal

proceeding ended in plaintiffs favor; (3) the proceeding was initiated without probable cause;

(4) the defendants acted maliciously or for a purpose other than bringing the plaintiff to justice;

and (5) plaintiff suffered from a “deprivation of liberty consistent with the concept of seizure as a

consequence of a legal proceeding.” See Kossler v Crisanti. 564 F.3d 181, 186 (3d Cir. 2009)

(quoting Estate ofSmith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003)). Finally, the Third

Circuit has held that the prolonged detention of a mentally ill pretrial detainee may violate due

process where the detainee was institutionalized without a realistic prospect of trial and is denied

mental health services. See Geness, 902 F.3d at 359, 363-65 (remanding to permit amendment

on due process claim).

        Here, Plaintiffs Complaint asserts that he is innocent of the crimes for which he was

arrested and indicted. He states that he was “accused with no meadiatiaion [sicj” or “arbitration”

and was “not present   [1   at grand jury proceding [sic]. He further states that he was incarcerated

for approximately three years awaiting trial and was brought before multiple judges prior to the

dismissal of the charges against him. Following the dismissal of the charges against him, he was

civilly committed for an additional nine months. Plaintiffs factual allegations do not state

claims for false arrest, false imprisonment, and/or or malicious prosecution. Nor does Plaintiff

provide sufficient facts showing that his due process rights were violated by his pretrial

incarceration andlor subsequent civil commitment. As such, the Court will dismiss these claims

without prejudice for failure to state a claim for relief




                                                   11
         The Court also construes Plaintiff to allege a claim of deliberate indifference to his

serious medical needs under 42 USC.         §   1983.6 Prison officials may not act with deliberate

indifference to a prisoner’s serious medical needs by denying or delaying medical care. J’J7oods

v First Corp. Med. Inc.. 446 F. App’x 400, 403 (3d Cir. 2011) (citing Estelle v. Gamble, 429

U.S. 97, 104 (1976)). As such, a prisoner’s constitutional right to adequate medical care is

violated if his serious medical need is met with deliberate indifference from prison officials. See

Natale   i’.   Camden Cnty. Copy. Facility, 318 F.3d 575. 582 (3d Cir.2003). In order to sustain a

constitutional claim, a prisoner must make: 1) an “objective” showing that the prisoner’s medical

needs were sufficiently serious; and 2) a “subjective” showing that the prison official acted with

a sufficiently culpable state of mind. See Montgomery v. Finchak, 294 F.3d 492, 499 (3d Cir.

2002). To act with deliberate indifference to serious medical needs is to recklessly disregard a

substantial risk of serious harm. See Giles v. Kearney, 571 F.3d 318, 330 (3d Cir. 2009).

Allegations of medical malpractice or negligence are insufficient to meet that standard, as are

“mere disagreements” concerning the proper course of treatment. Spruill v. Gillis, 372 F.3d 218,

235 (3d Cir.2004); Monmouth Cnty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir.

1987).

         Plaintiff provides facts and exhibits that suggest he had serious medical problems during

2013 and received treatment for those medical issues. Plaintiff has not provided facts showing




6
  In its motion to dismiss, Defendant suggests that Plaintiff asserts medical negligence claims
and that he has failed to name Morristown Medical Center as an indispensable party; Plaintiff,
however, does not mention medical negligence in his Complaint or check that box on the Civil
Cover Sheet. (ECF No. 1-1.) Because Plaintiff has brought his claims under § 1983, the Court
declines to construe a medical negligence claim. Furthermore, it is not clear who Plaintiff faults
for any delay or denial of medical care or whether he seeks to sue Morristown Medical Center or
Atlantic Health Systems.
                                                      12
that any prison officials or officials at Ann Klein were deliberately indifferent to his serious

medical needs. As such, the Court will dismiss this claim without prejudice.

         Finally, the Court notes that Plaintiff has sued only the County of Hudson, and may be

attempting to allege claims for relief under Monell v. Dept. ofSocial Services of City ofNew

York, 436 U.S. 658, (1978). Under          §   1983, a municipality, like the County of Hudson, may be

held liable when its policymakers implement a policy, custom, or practice that causes a

constitutional violation. See Id. The County of Hudson may not be found liable simply because

it employs wrongdoers. See id. at 691-92; Natale v. Camden County Correctional Facility, 318

F.3d 575, 583 (3d Cir. 2003). Instead, Plaintiff must assert facts showing that the County had a

relevant policy or custom, and that the policy or custom caused a violation of Plaintiffs

constitutional rights.   See Natale, 318 F.3d at 583-84; accord Jiminez v. All American

Rathskeller, Inc., 503 F. 3d 247, 249 (3d Cir. 2007) (stating that a plaintiff must show a “direct

causal link between a.   .   .   policy or custom and the alleged constitutional deprivation.”) (quoting

City of Canton v. Harris, 489 U.S. 378, 385 (1989)). Because Plaintiff has not identified a

relevant policy or custom that caused the alleged constitutional wrongs, his Complaint against

the County of Hudson is subject to dismissal on that basis as well.

    V.      CONCLUSION

         The Court grants Defendant’s motion to dismiss, and the Complaint is dismissed without

prejudice in its entirety pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C.      §   1915(e)(2)(B). At

this time, the Court will provide Plaintiff with 30 days to submit an Amended Complaint to the

extent he can cure the deficiencies in some or all of his claims against the County of Hudson. To




 Plaintiff may also be attempting to sue unknown John Doe officials for implementing deficient
policies; such a claim would be deficient for the same reason that his Monell claim is deficient.

                                                        13
the extent Plaintiff files an Amended Complaint against the County of Hudson, Defendant shall

file a motion to dismiss or otherwise respond within the time provided by Fed. R. Civ. P. 12.8

An appropriate Order follows.




                                                       Madeline Cox Arleo, District Judge
                                                       United States District Court

Dated:____________




 Plaintiff’s civil rights claims also appear to be barred by the two-year statute of limitations for
claims under § 983. Because statute of limitations is an affirmative defense and equitable
tolling is available, the Court declines to decide this issue at this time. If Plaintiff submits an
Amended Complaint, he is free to provide facts in support of equitable tolling.
                                                  14
